-Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered March 11, 1975, convicting him of bail jumping in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed and case remitted to the Supreme Court, Westchester County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The crime of bail jumping is not complete until 30 days have expired after the failure to appear (People v Bayless, 89 Misc 2d 206, 211; People v McAllister, 77 Misc 2d 142, 148; People ex rel. Barnes v Warden of Penitentiary of City of N. Y., Rikers Is., 75 Misc 2d 291, 293; People v Ingram, 74 Misc 2d 635, 639). Since defendant was arrested prior to the expiration of the 30-day "grace period” (see People ex rel. Barnes v Warden of Penitentiary of City of N. Y., Rikers Is., supra, p 293; Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 215.56, p 536), the indictment must be dismissed. The only appreciable difference between section 215.57 of the Penal Law and its predecessor statutes is the addition of the word "voluntarily” to the current statute. The dissent construes the addition of this word to mean that unless an accused surrenders of his own accord, during the 30 days subsequent to the date of his failure to make a scheduled appearance he can be guilty of bail jumping. No authority is cited for this construction of the statute. On the contrary, the dissent’s interpretation overlooks the well-settled principle that "in cases of doubtful construction * * * that interpretation should be given which best protects the rights of a person charged with an offense” (People ex rel. Cosgriff v Craig, 195 NY 190, 197; People v Wallens, 297 NY 57, 62). Furthermore, in the case of those who do intend to voluntarily surrender, the dissent’s construction of the statute would have cases turn on the fortuitous circumstance of whether an accused was able to surrender before he was arrested. We perceive no warrant, in law or in logic, for such an interpretation of the statute. Titone, Lazer and Margett, JJ., concur.